Case: 15-50928   Document: 00513723057   Page: 1   Date Filed: 10/18/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 15-50928
                            Conference Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 18, 2016
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

NOE GARCIA-NAJERA,

                                         Defendant-Appellant

Cons. w/ No. 15-50929

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee
v.

NOE GARCIA-NAJERA, also known as Juan Fontes-Galavis, also known as
Miguel Villa-Villa,

                                         Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:15-CR-691-1
                          USDC No. 3:12-CR-2401-1
     Case: 15-50928      Document: 00513723057         Page: 2    Date Filed: 10/18/2016


                                     No. 15-50928
                                   c/w No. 15-50929

Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Noe Garcia-Najera
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Garcia-Najera has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2